Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to applicant’s arguments and amendments filed 07/21/2021, which are in response to USPTO Office Action mailed 04/26/2021. Applicant’s arguments and amendments have been considered with the results that follow: THIS ACTION IS MADE FINAL. 

Claim Objections
Claims 1 and 14 are objected to because of the following informalities:
Claim 1 reads “each vehicle of the plurality of vehicles at different time division” but should instead read “each vehicle of the plurality of vehicles at different time divisions”.
Claim 14 reads “each vehicle of the plurality of vehicles at different time division” but should instead read “each vehicle of the plurality of vehicles at different time divisions”.
Appropriate correction is required.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “light-emitting device” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification discloses the corresponding structure for “light-emitting device” in paragraph [0061].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 13, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1,
Claim 1 recites “transmitting, by the parking infrastructure, a respective target position and a respective guide route to each vehicle of a plurality of vehicles”. This limitations has two different, valid interpretations. The first interpretation is that the parking infrastructure transmits a single target position and a single guide route to a single vehicle of a plurality of vehicles. The second interpretation is that the parking infrastructure transmits a target position and guide route to every vehicle of a plurality of vehicles that the parking infrastructure is guiding. With two different interpretations, the claim fails to particularly pointing out and distinctly claim the subject matter which the inventor regards as the invention, and is therefore indefinite. Examiner will use the first interpretation, which is supported by applicant’s specification, and will interpret the claim as though it read “transmitting, by a parking infrastructure, a single respective target position and a single respective guide route to a single vehicle of a plurality of vehicles”.

Regarding claim 3,
Claim 3 recites “based on a time division frame, the time division frame having multiple time frames”. This statement does not make sense. A single time frame cannot be composed of multiple time frames or else the single time frame would instead be multiple time frames. Thus, this limitation fails to particularly point out and distinctly claim the subject matter and is indefinite. Examiner will interpret the claim as though there are multiple time division frames.
Regarding claim 4,
Claim 4 states “each of the multiple time frames locates after the starting pattern”. This statement does not make sense. A time frame cannot locate a starting pattern. Thus, this limitation fails to particularly point out and distinctly claim the subject matter and is indefinite. Examiner will interpret the claim as though it read “each of the multiple time frames begins after the starting pattern or each of the at least one divider pattern”

Regarding claim 13,
Claim 13 recites “detecting, by the vehicle, a light ray emitted through a ground surface from a laser lamp, wherein the light-emitting device is the laser lamp attached to a ceiling, a wall surface, or a pillar in the parking lot”. However, it does not make sense that a laser lamp attached to a ceiling, wall, or pillar would be emitting light through a ground surface. Paragraph [0061] of the specification states “the light-emitting devices may be laser lamps installed on the ceiling, the wall surface, or pillars in a manner that the laser lamps emit a laser beam toward the ground surface of the parking lot.” Emitting a light from a ceiling, wall, or pillar toward the ground surface makes much more sense. Thus, examiner will interpret the claim as though it read “a light ray emitted toward a ground surface from a laser lamp”.

Regarding claim 16,
Claim 16 recites “based on a time division frame, the time division frame having multiple time frames”. This statement does not make sense. A single time frame cannot be composed of multiple time frames or else the single time frame would instead be multiple time frames. Thus, this limitation fails to particularly point out and distinctly claim the subject matter and is indefinite. Examiner will interpret the claim as though there are multiple time division frames.

Regarding claim 17,
Claim 17 states “each of the multiple time frames locates after the starting pattern”. This statement does not make sense. A time frame cannot locate a starting pattern. Thus, this limitation fails to particularly point out and distinctly claim the subject matter and is indefinite. Examiner will interpret the claim as though it read “each of the multiple time frames begins after the starting pattern or each of the at least one divider pattern”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, 9, 11, 13, 14, and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 2020/0209886 A1, hereinafter referred to as Lee).

Regarding claim 1,
Lee teaches a method for an automated valet parking comprising ([0021], a method of guiding an unmanned autonomous vehicle in a parking lot to its parking location (i.e. automated valet parking)):
([0088], the path generation unit (which is part of the parking infrastructure) determines the parking plane (i.e. respective target position) and vehicle entry path (i.e. respective guide route) for the vehicle; [0092], the vehicle is guided by laser beam projectors installed in the parking lot (i.e. the vehicle is transmitted the route and position via the laser beams); here, the vehicle is one of a plurality of vehicles that can be guided by the valet system);
performing, by each vehicle of the plurality of vehicles, autonomous driving toward the respective target position along the respective guide route ([0158], the vehicle is guided according to the respective driving guidance path until it reaches its respective parking position (see [0160]); [0021], the vehicle drives unmanned and autonomously; here, the vehicle is one of a plurality of vehicles that can be guided by the valet system); and
performing, by each vehicle of the plurality of vehicles, autonomous parking at the target position ([0158], the vehicle is guided according to the respective driving guidance path until it reaches its respective parking position (see [0160]); [0021], the vehicle drives unmanned and autonomously; here, the vehicle is one of a plurality of vehicles that can be guided by the valet system),
wherein the parking infrastructure is configured to transmit the guide routes to the plurality of vehicles through a light-emitting device installed in a parking lot ([0082], the laser beam projectors are provided on a ceiling of the parking lot (i.e. part of the parking infrastructure); [0159], the guidance is performed by displaying a path to the vehicle for the vehicle to follow using the laser beam projectors; here, the laser beam projectors are part of the parking lot infrastructure; here, the vehicle is one of a plurality of vehicles that can be guided by the valet system, and each vehicle is guided similarly), and
each vehicle of the plurality of vehicles is configured to detect an illumination of the light-emitting device by using a built-in sensor ([0168], the vehicle includes a camera (i.e. sensor) to capture the laser beam projected on the floor; here, the vehicle is one of a plurality of vehicles that can be guided by the valet system and each vehicle can have the sensors),
wherein transmitting the respective target position and the respective guide route to each vehicle of the plurality of vehicles comprises illuminating the light-emitting device based on a time division scheme which provides the respective guide route of each vehicle of the plurality of vehicles at different time division ([0088], the path generation unit (which is part of the parking infrastructure) determines the parking plane (i.e. respective target position) and vehicle entry path (i.e. respective guide route) for the vehicle; [0092], the vehicle is guided by laser beam projectors installed in the parking lot (i.e. the vehicle is transmitted the route and position via the laser beams); here, the vehicle is one of a plurality of vehicles that can be guided by the valet system; [0159], the guidance is performed by displaying a path to the vehicle for the vehicle to follow using the laser beam projectors; [0212], multiple vehicles can be shown their respective paths by the system; [0166], the guidance process starts at a time of vehicle entry, so it is divided by time; here, the guidance is performed time-divisionally to a plurality of vehicles at different time divisions).

Regarding claim 3,
Lee teaches the invention as described in claim 1. Lee further teaches:
wherein illuminating the light-emitting device based on a time division scheme comprises ([0159], the guidance is performed by displaying a path to the vehicle for the vehicle to follow using the laser beam projectors; [0212], multiple vehicles can be shown their respective paths by the system; [0166], the guidance process starts at a time of vehicle entry, so it is divided by time; here, the guidance is performed time-divisionally to a plurality of vehicles at different time divisions):
illuminating the light-emitting device based on a time division frame, the time division frame having multiple time frames which are distinguished by a starting pattern indicating a start of the time ([0159], the guidance is performed by displaying a path to the vehicle for the vehicle to follow using the laser beam projectors; [0212], multiple vehicles can be shown their respective paths by the system; [0166], the guidance process starts at a time of vehicle entry, so it is divided by time; here, the route guidance is based on a time division frame; [0166], the path guidance starts at the time of vehicle entry; here, the starting pattern is when the guidance begins; [0160], after the end of guidance, the laser beam projector is no longer displayed (i.e. the divider pattern); here, the divider pattern is no light being displayed between vehicle guidance; [0160], the laser beam projector is repeatedly turned on or off at the last section, indicating the end of the guidance path (i.e. the ending pattern); here, the different patterns are multiple time frames of the time division frame).

Regarding claim 4,
Lee teaches the invention as described in claim 3. Lee further teaches:
each of the multiple time frames locates after the starting pattern or each of the at least one divider pattern ([0166], the guidance process starts at a time of vehicle entry, so it is divided by time; here, the route guidance is based on a time division frame; [0166], the path guidance starts at the time of vehicle entry; here, the starting pattern is when the guidance begins; [0160], after the end of guidance, the laser beam projector is no longer displayed (i.e. the divider pattern); here, the divider pattern is no light being displayed between vehicle guidance; here, the different patterns are multiple time frames of the time division frame and the time frames occur after the starting pattern or the divider pattern),
wherein illuminating the light-emitting device based on the time division scheme comprises ([0159], the guidance is performed by displaying a path to the vehicle for the vehicle to follow using the laser beam projectors; [0212], multiple vehicles can be shown their respective paths by the system; [0166], the guidance process starts at a time of vehicle entry, so it is divided by time; here, the guidance is performed time-divisionally to a plurality of vehicles at different time divisions):
allocating each of the multiple time frames to each vehicle of the plurality of vehicles ([0166], the vehicle is guided at the time of vehicle entry; [0159], the guidance is performed by displaying a path to the vehicle for the vehicle to follow using the laser beam projectors; [0212], the system can guide multiple vehicles; here, the laser guidance (which is performed by the parking infrastructure) is begun at the allocated time frame of when the vehicle enters, and this process happens for each vehicle that enters for guidance).

Regarding claim 5,
Lee teaches the invention as described in claim 4. Lee further teaches:
wherein performing the autonomous driving comprises ([0021], a method of guiding an unmanned autonomous vehicle in a parking lot to its parking location (i.e. autonomous driving)):
performing, by each vehicle of the plurality of vehicles, the autonomous driving based on the illumination of the light-emitting device that is detected within a corresponding time frame of the multiple time frames ([0166], the path guidance starts at the time of vehicle entry; [0160], after the end of guidance, the laser beam projector is no longer displayed (i.e. the divider pattern); here, the starting pattern and the dividing pattern distinguish the time frames for vehicles needing guidance; the start pattern shows the time when a vehicle enters and is guided and the divider pattern shows the time between vehicles being guided; the autonomous driving guidance by laser beam illumination begins at the start time frame and each vehicle time for guidance is divided by the divider time frame).


Regarding claim 6,
Lee teaches the invention as described in claim 4. Lee further teaches:
wherein illuminating the light-emitting device based on the time division scheme further comprises ([0159], the guidance is performed by displaying a path to the vehicle for the vehicle to follow using the laser beam projectors; [0212], multiple vehicles can be shown their respective paths by the system; [0166], the guidance process starts at a time of vehicle entry, so it is divided by time; here, the guidance is performed time-divisionally to a plurality of vehicles at different time divisions):
illuminating the light-emitting device with a guide route pattern at each of the multiple time frames ([0159], the guide route pattern is performed by displaying a lane from a laser beam projector for the vehicle to follow; here, the guide route pattern is the laser beam light being on for vehicle guidance; [0159], the guidance is performed by displaying a path to the vehicle for the vehicle to follow using the laser beam projectors; [0212], the system can guide multiple vehicles; here, the laser guidance (which is performed by the parking infrastructure) is begun at the allocated time frame of when the vehicle enters, and this process happens for each vehicle that enters for guidance, which is at each of the multiple time frames), and 
wherein the guide route pattern includes a binary pattern ([0159], the guidance is performed by displaying a path to the vehicle for the vehicle to follow using the laser beam projectors; [0134], the laser beam controllers control on/off of the laser beam projectors; here, on/off are binary patterns).

Regarding claim 7,
Lee teaches the invention as described in claim 6. Lee further teaches:
the binary pattern indicates a control instruction for a corresponding vehicle ([0134], the laser beam controllers control on/off of the laser beam projectors; here, on/off are binary patterns; [0159], the guidance is performed by displaying a path to a corresponding vehicle for the vehicle to follow using the laser beam projectors; here, the path guidance are the control instructions for the vehicle).

Regarding claim 9,
Lee teaches the invention as described in claim 6. Lee further teaches:
the binary pattern indicates a target position for a corresponding vehicle ([0134], the laser beam controllers control on/off of the laser beam projectors; here, on/off are binary patterns; [0159], the guidance is performed by displaying a path to a corresponding vehicle for the vehicle to follow using the laser beam projectors until the vehicle reaches is parking position (i.e. target position) (see [0160]); here, the binary pattern indicates the vehicle’s target position).

Regarding claim 11,
Lee teaches the invention as described in claim 1. Lee further teaches:
the built-in sensor comprises a camera sensor ([0168], the vehicle includes a camera (i.e. sensor) to capture the laser beam projected on the floor).

Regarding claim 13,
Lee teaches the invention as described in claim 1. Lee further teaches:
detecting, by each vehicle of the plurality of vehicles, a light ray emitted through a ground surface from a laser lamp, wherein the light-emitting device is the laser lamp attached to a ceiling, a wall surface, or a pillar in the parking lot ([0082], the laser beam projectors (i.e. laser lamps) are provided on a ceiling of the parking lot and project a laser beam on the floor of the parking lot; [0159], the guidance is performed by displaying a path to the vehicle for the vehicle to follow using the laser beam projectors; [0168], the vehicle includes a camera that detects the laser beam projected onto the floor; here, the vehicle is one of a plurality of vehicles that can be guided by the valet system).

Regarding claim 14,
Lee teaches an apparatus for an automated valet parking ([0021], a system of guiding an unmanned autonomous vehicle in a parking lot to its parking location (i.e. automated valet parking)), the apparatus comprising:
a processor configured to perform computations ([0232], the system includes processors; [0088], the path generation, parking spot selection, light controls, and everything the system does is performed computationally by the processor that is a part of the parking lot infrastructure) ; and
a light-emitting device configured to emit a light ray ([0082], the laser beam projectors (i.e. light-emitting device) are provided on a ceiling of the parking lot; [0159], the laser beam projectors emit a lighted path for the vehicle to follow),
wherein the processor is further configured to ([0232], the system includes processors):
determine a respective guide route that guides each vehicle of a plurality of vehicles to a respective target position ([0088], the path generation unit (which is part of the processor) determines the parking plane (i.e. respective target position) and vehicle entry path (i.e. respective guide route) for the vehicle; here, the vehicle is one of a plurality of vehicles that can be guided by the valet system); and
control illumination of the light-emitting device based on the determined guide routes and a time division scheme which provides the respective guide route of each vehicle of the plurality of vehicles at different time division ([0088], the path generation unit (which is part of the parking infrastructure) determines the parking plane (i.e. respective target position) and vehicle entry path (i.e. respective guide route) for the vehicle; [0092], the vehicle is guided by laser beam projectors installed in the parking lot (i.e. the vehicle is transmitted the route and position via the laser beams); here, the vehicle is one of a plurality of vehicles that can be guided by the valet system; [0159], the guidance is performed by displaying a path to the vehicle for the vehicle to follow using the laser beam projectors; [0212], multiple vehicles can be shown their respective paths by the system; [0166], the guidance process starts at a time of vehicle entry, so it is divided by time; here, the guidance is performed time-divisionally to a plurality of vehicles at different time divisions).
 
Regarding claim 16,
Lee teaches the invention as described in claim 14. Lee further teaches:
wherein the processor is further configured to control the illumination of the light-emitting device based on a time division frame, the time division frame having multiple time frames which are distinguished by a starting pattern indicating a start of the time division frame, at least one divider pattern, and an ending pattern indicating an end of the time division frame ([0159], the guidance is performed by displaying a path to the vehicle for the vehicle to follow using the laser beam projectors; [0212], multiple vehicles can be shown their respective paths by the system; [0166], the guidance process starts at a time of vehicle entry, so it is divided by time; here, the route guidance is based on a time division frame; [0166], the path guidance starts at the time of vehicle entry; here, the starting pattern is when the guidance begins; [0160], after the end of guidance, the laser beam projector is no longer displayed (i.e. the divider pattern); here, the divider pattern is no light being displayed between vehicle guidance; [0160], the laser beam projector is repeatedly turned on or off at the last section, indicating the end of the guidance path (i.e. the ending pattern); here, the different patterns are multiple time frames of the time division frame).


Regarding claim 17,
Lee teaches the invention as described in claim 16. Lee further teaches:
wherein each of the multiple time frames locates after the starting pattern or each of the at least one divider pattern ([0166], the guidance process starts at a time of vehicle entry, so it is divided by time; here, the route guidance is based on a time division frame; [0166], the path guidance starts at the time of vehicle entry; here, the starting pattern is when the guidance begins; [0160], after the end of guidance, the laser beam projector is no longer displayed (i.e. the divider pattern); here, the divider pattern is no light being displayed between vehicle guidance; here, the different patterns are multiple time frames of the time division frame and the time frames occur after the starting pattern or the divider pattern), 
wherein the processor is further configured to ([0232], the system includes processors):
allocate each of the multiple time frames to each vehicle of the plurality of vehicles ([0166], the vehicle is guided at the time of vehicle entry; [0159], the guidance is performed by displaying a path to the vehicle for the vehicle to follow using the laser beam projectors; here, the laser guidance (i.e. illuminations) is begun time-divisionally based on when the vehicle enters, and this is done for multiple vehicles (see [0212]); one vehicle corresponds to a single time frame of multiple time frames that exist for multiple vehicles).

Regarding claim 18,
Lee teaches the invention as described in claim 17. Lee further teaches:
wherein the processor is further configured to control the illumination of the light-emitting device with a guide route pattern at each of the multiple time frames ([0232], the system includes processors; [0159], the guide route pattern is performed by displaying a lane from a laser beam projector for the vehicle to follow; here, the guide route pattern is the laser beam light being on for vehicle guidance; [0159], the guidance is performed by displaying a path to the vehicle for the vehicle to follow using the laser beam projectors; [0212], the system can guide multiple vehicles; here, the laser guidance (which is performed by the parking infrastructure) is begun at the allocated time frame of when the vehicle enters, and this process happens for each vehicle that enters for guidance, which is at each of the multiple time frames), and 
wherein the guide route pattern includes a binary pattern indicating a control instruction or emergency braking instruction for a corresponding vehicle ([0134], the laser beam controllers control on/off of the laser beam projectors; here, on/off are binary patterns; [0159], the guidance is performed by displaying a path to the corresponding vehicle for the vehicle to follow using the laser beam projectors; here, the path guidance are the control instructions for the vehicle).

Regarding claim 19,
Lee teaches the invention as described in claim 18. Lee further teaches:
the binary pattern indicates a target position for the corresponding vehicle ([0134], the laser beam controllers control on/off of the laser beam projectors; here, on/off are binary patterns; [0159], the guidance is performed by displaying a path to the corresponding vehicle for the vehicle to follow using the laser beam projectors until the vehicle reaches is parking position (i.e. target position) (see [0160]); here, the binary pattern indicates the vehicle’s target position).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0209886 A1, referred to as Lee) and further in view of Schoenherr et al. (US 10,657,817 B2, hereinafter referred to as Schoenherr).

Regarding claim 8,
Lee teaches the invention as described in claim 7. Lee further teaches:
the binary pattern indicates an instruction for the corresponding vehicle ([0134], the laser beam controllers control on/off of the laser beam projectors; here, on/off are binary patterns; [0159], the guidance is performed by displaying a path to the corresponding vehicle for the vehicle to follow using the laser beam projectors; here, the path guidance are the instructions for the vehicle).
However, Lee does not explicitly teach indicating an emergency braking instruction.
Schoenherr teaches indicating and emergency braking instruction (Col. 1, lines 44-48, the infrastructure can intervene in the driving process by triggering an emergency braking operation within the vehicle).
Lee and Schoenherr are analogous art to the claimed invention since they are from the similar field of autonomous parking guidance. It would have been obvious to one of ordinary skill in the art 
The motivation for modification would have been to create a parking guidance system that can instruct a vehicle to perform an emergency braking operation in order to create a safer autonomous driving and parking system. If the parking guidance system can convey an emergency braking instruction, then there will be less collisions and drivers will be kept in a safer environment.

Claim 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2020/0209886 A1, referred to as Lee) and further in view of Herwich (US 2011/0102197 A1, hereinafter referred to as Herwich).

Regarding claim 12,
Lee teaches the invention as described in claim 1. Lee further teaches a light emitting device ([0082], the laser beam projectors are provided on a ceiling of the parking lot).
However, Lee does not explicitly teach the light-emitting device is a light-emitting diode (LED) lamp installed in a ground of the parking lot.
Herwich teaches the light-emitting device is a light-emitting diode (LED) lamp installed in a ground of the parking lot (Fig. 12, the light-emitting device 1 is installed in the ground of the parking lot; [0009], the signaling means (i.e. light-emitting device) can comprise light-emitting diode (LED) lamps).
Lee and Herwich are analogous art to the claimed invention since they are from the similar field of autonomous parking guidance. It would have been obvious to one of ordinary skill in the art before 
The motivation for modification would have been to create a parking guidance system that uses LEDs for signaling to vehicles in order to diversify the kinds of light sources that can be used for signaling. LEDs can be concentrated by a lens to further enhance the signaling means (Herwich, [0009]), and can easily be purchased, so they can enhance the ease of system use and create a better user experience.

Regarding claim 20,
Lee teaches the invention as described in claim 14. Lee further teaches a light emitting device ([0082], the laser beam projectors are provided on a ceiling of the parking lot).
However, Lee does not explicitly teach the light-emitting device is a light-emitting diode (LED) lamp installed in a ground of the parking lot.
Herwich teaches the light-emitting device is a light-emitting diode (LED) lamp installed in a ground of the parking lot (Fig. 12, the light-emitting device 1 is installed in the ground of the parking lot; [0009], the signaling means (i.e. light-emitting device) can comprise light-emitting diode (LED) lamps).
Lee and Herwich are analogous art to the claimed invention since they are from the similar field of autonomous parking guidance. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light-emitting devices of Lee with the LEDs of Herwich to create a parking guidance system that uses LEDs.
The motivation for modification would have been to create a parking guidance system that uses LEDs for signaling to vehicles in order to diversify the kinds of light sources that can be used for signaling. LEDs can be concentrated by a lens to further enhance the signaling means (Herwich, [0009]), .

Response to Arguments
Applicant's arguments filed 07/21/2021 have been fully considered but they are not persuasive. 
Regarding claims 1 and 14,
Claim 1 recites: Lee teaches a method for an automated valet parking comprising: transmitting, by a parking infrastructure, a respective target position and a respective guide route to each vehicle of a plurality of vehicles; performing, by each vehicle of the plurality of vehicles, autonomous driving toward the respective target position along the respective guide route; and performing, by each vehicle of the plurality of vehicles, autonomous parking at the target position, wherein the parking infrastructure is configured to transmit the guide routes to the plurality of vehicles through a light-emitting device installed in a parking lot, and each vehicle of the plurality of vehicles is configured to detect an illumination of the light-emitting device by using a built-in sensor, wherein transmitting the respective target position and the respective guide route to each vehicle of the plurality of vehicles comprises illuminating the light-emitting device based on a time division scheme which provides the respective guide route of each vehicle of the plurality of vehicles at different time division.
Claim 14 is different is scope, but has similar features to those recited in claim 1.
Applicant argues Lee fails to disclose “wherein transmitting the respective target position and the respective guide route to each vehicle of the plurality of vehicles comprises illuminating the light-emitting device based on a time division scheme which provides the respective guide route of each vehicle of the plurality of vehicles at different time division”.
However, Examiner respectfully disagrees. Lee teaches wherein transmitting the respective target position and the respective guide route to each vehicle of the plurality of vehicles comprises ([0088], the path generation unit (which is part of the parking infrastructure) determines the parking plane (i.e. respective target position) and vehicle entry path (i.e. respective guide route) for the vehicle) 
illuminating the light-emitting device based on a time division scheme which provides the respective guide route of each vehicle of the plurality of vehicles at different time division [0092], the vehicle is guided by laser beam projectors installed in the parking lot (i.e. the vehicle is transmitted the route and position via the laser beams); here, the vehicle is one of a plurality of vehicles that can be guided by the valet system; [0159], the guidance is performed by displaying a path to the vehicle for the vehicle to follow using the laser beam projectors; [0212], multiple vehicles can be shown their respective paths by the system; [0166], the guidance process starts at a time of vehicle entry, so it is divided by time; here, the guidance is performed time-divisionally to a plurality of vehicles at different time divisions). 
Here, Lee teaches a light emitting-device (laser beam projectors) guides each vehicle at different time divisions. The guidance is begun when the vehicle enters the parking infrastructure, so the process is divided by time. The guidance is also provided to multiple vehicles so each vehicle is guided individually at different time divisions based on the time of vehicle entry. Thus, Lee teaches the limitations of claims 1 and 14, so they remain rejected along with their dependent claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON B EMMETT whose telephone number is (303)297-4231.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF A BURKE can be reached on (571)270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MADISON B EMMETT/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664